On plaintiffs' motion for rehearing, attention is called to an error because of which the first sentence in the opinion is hereby corrected to read: "The injuries in question were sustained by plaintiffs when the automobile operated by Edward Schreck, and in which the plaintiffs and James Van Alstyne were riding, struck the westerly side of the fourteen-inch-wide trunk of a tree and stopped there less than one foot south of the tree."  This statement is in accord with the undisputed facts in that respect, including a statement in Schreck's affidavit which is quoted in the opinion. The erroneous statement in that respect was neither involved nor material in determining that the collision was not due to any insufficiency or want of repair of the roadway, etc.
By the Court. — Motion for rehearing denied with costs. *Page 381